Citation Nr: 1102165	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-29 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1969 
to December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As support for his claim, the Veteran testified at a 
videoconference hearing in October 2010 before the undersigned 
Veterans Law Judge of the Board.  During the hearing the Veteran 
submitted additional evidence and waived his right to have the RO 
initially consider the evidence not already on file.  See 38 
C.F.R. §§ 20.800, 20.1304(a) (2010).  

Also during his hearing, the Veteran withdrew his claim for 
service connection for scoliosis.  And immediately following the 
hearing, he submitted written confirmation of his withdrawal of 
this other claim.  38 C.F.R. § 20.204 (2010).


FINDING OF FACT

It is as likely as not the Veteran developed bilateral hearing 
loss as a result of acoustic trauma during his military service, 
similar to his already service-connected tinnitus, based on the 
probative medical and other competent evidence of record.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss was incurred during his active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2010) (harmless error).

II.  Analysis

The Veteran contends he currently suffers from hearing loss in 
both ears, which he states is due to in-service noise exposure.  
He testified that while serving as a medic in a field artillery 
unit, he was continually exposed to loud noise from artillery 
training exercises, including eight inch and 155mm Howitzer guns.  
See October 2010 personal hearing transcript, at 3-4.  He also 
suffered acoustic trauma from machine gun fire, as he alleges he 
used M-2s, M-14s, and M-16s during basic training.  Id., at 5.  
The Veteran asserts that this exposure to weapons fire noise 
"...was all without hearing protection."  See December 2009 DRO 
hearing transcript, at 6.  As a result of his hearing loss, he 
must read lips and has to turn the volume up on his television.  
Id., at 7.  

His DD Form 214 confirms his military occupational specialty 
(MOS) was a medic.  He also received awards for M-14 and M-16 
rifle use.  And his December 1970 separation examination report 
denotes that he was part of an Army artillery unit.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Organic diseases of the nervous system - such as sensorineural 
hearing loss, will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

According to VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss 
disability by these standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss disability 
by these standards must be currently present, and service 
connection is possible if this current hearing loss disability 
can be adequately linked to service.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis 
upon which to attribute the post-service findings to the injury 
in service, as opposed to intercurrent causes.  Hensley, 5 Vet. 
App. at 159.  

There is no disputing the Veteran has hearing loss and, indeed, 
sufficient hearing loss according to 38 C.F.R. § 3.385 to be 
considered a disability by VA standards.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed and 
that, without this proof of current disability, there can be no 
valid claim).  The December 2008 VA audiological compensation 
examination resulted in a diagnosis of bilateral sensorineural 
hearing loss.  And as also indicted by the April 2008 private 
audiological evaluation, the hearing loss levels were 
sufficiently severe to meet the definition of current bilateral 
hearing loss disability under VA guidelines.  38 C.F.R. § 3.385; 
See also Hensley.  

There is also the critical issue of whether this claimed hearing 
loss disability is attributable to his military service - and, in 
particular, to the noise exposure, i.e., acoustic trauma, that he 
asserts.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  But, 
there is conflicting, probative medical and lay evidence of 
record concerning this matter.  

The Board acknowledges his STRs, including his entrance and 
separation examinations, are unremarkable for complaints of 
acoustic trauma, or treatment or diagnosis of hearing loss.  

Furthermore, at the December 2008 VA examination, he reported 
that he had military noise exposure from gunfire and artillery 
during training exercises.  He denied the use of hearing 
protection.  He also denied post-service occupational and 
recreational noise exposure.  However, the examination report did 
record that he reported a gradually progressive hearing loss for 
approximately 10 years.  
The December 2008 VA examiner offered a negative nexus opinion.  
The examiner reasoned that "[s]ince the Veteran had normal 
hearing on entrance and separation, and reports onset of hearing 
loss 10 years ago, it is deemed not likely that the current 
hearing loss is due to his military noise exposure."  

In this regard, the Board finds that the Veteran is certainly 
competent to assert the onset of hearing loss symptoms as 
beginning in service, not to mention the intensity of those 
symptoms, since that is within the realm of lay experience.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 
3.159(a)(2).  The Board must also assess the credibility of the 
Veteran's lay statements.  

Importantly, subsequent to the VA examination, the Veteran has 
disputed the notion that he reported hearing loss onset only 10 
years prior to the December 2008 examination.  It appears the 
Veteran was essentially confused as to the examiner's question, 
taking it to mean, in his words, "...When did you really begin to 
notice it?"  See DRO hearing transcript, at 13.  Rather, he has 
clarified that he has actually had at least some degree of 
hearing loss symptomatology since military service.  Id., at 12-
13.  Thus, the Board has considered the Veteran's own testimony 
that he first noticed hearing loss in his ears as early as his 
period of active military service, but definitely "not ten or 
fifteen years down the road."  See October 2010 personal hearing 
transcript, at 8.  The Board finds the wording of his reported 
history of hearing loss symptoms in the December 2008 VA 
examination report to be somewhat vague, and therefore finds the 
Veteran's version, asserting hearing loss symptomatology dating 
back to service, to be more accurate, facially plausible, and 
consistent with the overall record.  

In the absence of any contravening evidence during service and 
the difficulty of confirming an incident of in-service acoustic 
trauma, his consistent assertions of suffering acoustic trauma to 
both ears during active duty, and hearing loss symptomatology 
beginning in service, are credible.  Hensley, 5 Vet. App. at 159.  
See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability, including during service, even where not 
corroborated by contemporaneous medical evidence such as service 
treatment records).  

Equally, if not more importantly, the Board emphasizes that the 
Veteran is already service-connected for his tinnitus due to the 
same source of in-service acoustic trauma.  Indeed, the RO 
granted the claim for service connection for tinnitus based upon 
the December 2008 VA examiner's positive nexus opinion for 
tinnitus, which was in turn based upon the same report of 
acoustic trauma during military service.  Effectively, the RO's 
January 2009 rating decision already conceded the notion of in-
service acoustic trauma.  Therefore, there is highly probative 
evidence in support of his claim for service connection for 
hearing loss because it is predicated on the same basis as his 
tinnitus, which, as mentioned, has already been service- 
connected.

To that end, private audiologist B.S.' October 2009 medical 
opinion statement offered a positive opinion supporting etiology 
of his current bilateral hearing loss back to service.  B.S. 
related the Veteran's bilateral hearing loss to his history of 
noise exposure in an artillery unit, based upon the Veteran's 
reported history.  
In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  Here, for the reasons and bases already discussed, 
the Board has found the Veteran's lay testimony regarding his 
acoustic trauma in service to be very credible.  Thus, this 
bolsters the foundation and probative value of B.S.' medical 
opinion statement.

For these reasons, the medical and lay evidence concerning the 
determinative issue of whether the Veteran's bilateral hearing 
loss - like his already service-connected tinnitus, is related to 
noise exposure coincident with his military service is at least 
in relative equipoise, i.e., about evenly balanced for and 
against his claim.  Consequently, resolving all reasonable doubt 
in his favor concerning the origin of his hearing loss, the Board 
finds that service connection is warranted for this disorder.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the Veteran shall prevail upon 
the issue).  
An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss is 
granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


